              Case 1:20-mj-07557-UA Document 3 Filed 07/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

  UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                 TELE CONFERENCE
                             -against-
                                                                            20 mj   -CR- 75fIJ   ){ )

  Gerard Vickers

                                                  Defendant{s) .
 -----------------------------------------------------------------X

 Defendant      Gerard Vickers                          hereby voluntarily consents to
 participate in the following proceeding via~ videoconferencing or    teleconferencing:L
 X        Initial Appearance Before a Judicial Officer

          Arraignment {Note: If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Bail/Detention Hearing

          Conference Before a Judicial Officer



s/ Gerard Vickers      by the Court with permission
 Defendant's Signature                                                Defendant's Counsel' s Signature
 {Judge may obtain verbal consent on
 Record and Sign for Defendant)

 Gerard Vickers                                                       Marisa K. Cabrera
 Print Defendant' s Name                                              Print Counsel's Name



 This proceeding was conducted by reliable video or tele~~                      c~ nfere~        technology.

   July 22, 2020                                                           ~~n~
 Date                                                                 U.S. District Judge/U.S. Magistrate Judge
